DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/1/2021 has been entered. Claims 1, 11 and 13-14 are currently amended.  Claim 21 is newly added.  Claims 6, 8-9 and 15-16 have been cancelled.  Claims 1-5, 7, 10-14 and 17-21 are pending with claims 17-20 withdrawn from consideration.  Claims 1-5, 7, 10-14 and 21 are under examination in this office action.  The amendments necessitate new ground of rejection set forth in this office action.

Claim Interpretation
Claims 1 and 14 recite M2Fe14B, where M is a mischmetal which includes Ce, La, Nd, Pr, Dy, and Tb.  The recited “2” and “14” in the formula are atomic ratio. Thus, the interpretation is 2Fe14B includes Ce2Fe14B, La2Fe14B, Nd2Fe14B, Pr2Fe14B, Dy2Fe14B, and Tb2Fe14B, but not combination of elements such as CeLaFe14B, CeNdFe14B, LaNdFe14B, etc.

Response to Arguments
Applicant's argument, see page 6, filed on 10/1/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 7-10, filed on 10/1/2021, with respect to 103 rejection has been fully considered and is persuasive.  However, the amendment necessitates new ground of rejection set forth in this office action.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the LMP alloy particles and Ce and/or La diffuses into the grain boundaries and Pr, Nd, Dy, and/or Tb diffuse into a surface layer of the magnetic phase via concentration gradients”.  It is not known if the recited “diffuses into the grain boundaries” is related to “the LMP alloy particles”, or the “Ce and/or La”.  If “diffuses” is related to both “the LMP alloy particles and Ce and/or La”, it should be -- diffuse -- instead of “diffuses”.  Also, it is not clear if the recited “via concentration gradients” is related to “Pr, Nd, Dy, and/or Tb diffuse into a surface layer” only, or related to both “the LMP alloy particles and Ce and/or La diffuses into the grain boundaries and Pr, Nd, Dy, and/or Tb diffuse into a surface layer of the magnetic phase”.  For the purpose of further examination, based on the broadest reasonable interpretation, any of the above situation will be considered as meeting the limitation.
Claim 12-14 and 21 are rejected likewise as depending on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 10-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura et al (US 20120299675 A1) in view of Sato (JPS6316603), an English machine translation is reference here.
Regarding claim 1, Honkura teaches a method for producing an anisotropic rare earth magnet comprising a forming step of obtaining a formed body by press-forming a mixed raw material of a magnet raw material capable of generating R2TM14B1-type crystals of a tetragonal 2TM14B1-type crystals by heating the formed body. The diffusion raw material has a low melting point and high wettability [abstract].  The examiner submits that the R2TM14B1-type crystals correspond to the claimed mischmetal-Fe-B particles; and the diffusion raw material correspond to the claimed LMP alloy particles.
Honkura teaches the magnet raw material can comprise anisotropic rare earth magnet powder [0040].  The anisotropic rare earth magnet powder comprise agglomerates of fine R2TM14B1-type crystals having an average crystal grain diameter of 0.01 to 1 µm [0056], overlapping the claimed mischmetal-Fe-B particles having an average M2F14B grain size below 500 nm (0.5 µm).
Honkura teaches that “Specifically speaking, R or R' is at least one of yttrium (Y), lanthanoid, and actinoid and typical examples of R or R' include lanthanum (La), cerium (Ce), samarium (Sm), gadolinium (Gd), erbium (Er), thulium (Tm), and lutetium (Lu), in addition to Nd, Pr, Dy, Tb, Ho, and Y” [0025].  Thus, R overlaps the claimed mischmetal including Ce, La, or both, and one or more of Nd, Pr, Dr, and Tb.  Honkura teaches that the TM is more preferably Fe [0022].  Thus, the R2TM14B1-type crystals overlaps the claimed M2Fe14B.
Honkura teaches the diffusion raw material of at least a rare earth element (R') and Cu has low melting point, and diffuses onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material [0041].  Honkura teaches that “The diffusion raw material can contain Co, Ni, Si, Mn, Cr, Mo, Ti, V, Ga, 
Honkura teaches that “The amount of the diffusion raw material is preferably 0.1 to 10%” [0036], overlapping the claimed 10% to 25% by weight.
Honkura does not expressively teach the R component having 50-82 wt% of Ce, La, or both.  However, Honkura teaches that the object of the present invention is to provide a production method “without essentially using a scarce element such as Dy” [0014], suggesting using easily available and relatively inexpensive raw material.  Sato teaches a low-cost R-Fe-B-based magnets comprising 32-50 wt.% mischmetal, 0.7-2.5 wt.% B, and balance Fe.  The mischmetal comprises about 50% of Ce ~50 and about 30 wt% of La.  The powder was mixed with Fe and ferroboron and sintered into ingot.  As a result, a sintered rare earth magnet having extremely good magnetic properties can be manufactured at low cost.  The examiner submits that Sato’s amount of Ce and La is about 80 wt.%, falling within the claimed 50-82 wt.%.  Therefore, it would have been obvious to one of ordinary skill to modify Honkura by using mischmetal comprising about 80 wt.% of Ce and La for the purpose of achieving rare earth 
Honkura does not expressively teach that the concentration of Ce, La, or both in the mischmetal-Fe-B particles is greater than the concentration of Ce, La, or both in the LMP alloy particles.  However, Honkura teaches the diffusion raw material comprises at least a rare earth element R' and 2 to 43 at. % of Cu and arbitrarily contains 2.6 to 64 at. % of Al, or Co, Ni, Si, Mn, Cr, Mo, Ti, V, Ga, Zr, Ge, Fe [0041-0042], suggesting that the concentration of R’ can be as low as near zero in the diffusion raw material (i.e., the LMP alloy particles as in the instant case).  Since the mischmetal of Honkura modified by Sato comprises about 80 wt. % of Ce and La as stated above, the feature of “the concentration of Ce, La, or both in the mischmetal-Fe-B particles is greater than the concentration of Ce, La, or both in the LMP alloy particles” is expected or would have been naturally flowed from Honkura’s teaching.
Honkura teaches the process of making the magnet comprising a forming step, pressing the mixture at hot temperature into a dense formed body [0039], corresponding to the claimed hot-pressing.  Since the magnetic raw material and the diffusion raw material are “uniformly mixed” [0031], the claimed limitation of “with certain grains having a surface region contacting LMP alloy particles and the compact defining grain boundaries between adjacent grains” is expected to be present in Honkura’s dense formed body.
Honkura teaches the process comprising a diffusion step, “a step of diffusing the diffusion raw material comprising at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material. First of all, the diffusion raw material generally has a low melting point and good wettability with respect to the R2TM14B1-type crystals, although depending on its total composition. Next, although diffusion is classified into surface diffusion, grain boundary diffusion and volume diffusion, the diffusion mentioned herein is mainly surface diffusion or grain boundary diffusion. Therefore, it is preferable that the diffusing step is a step of heating the formed body to a temperature at which the diffusion raw material is melted and performs surface diffusion and grain boundary diffusion” [0041].
Honkura also teaches an anisotropic orientation step: “the anisotropic orientation step is a step of subjecting the formed body to processing for aligning easy magnetization axes (c-axes) of the R2TM14B1-type crystals in a certain direction. In this case, the c-axes of the R2TM14B1-type crystals are oriented in the same direction as a processing stress application direction” [0045]. “The processing in the anisotropic orientation step is powerful, so hot working is preferred. With hot working, crystal orientation of the R2TM14B1-type crystals can be easily aligned. Hot working includes hot extrusion, hot drawing, hot forging, hot rolling, etc.” [0046].
 The examiner submits that the above diffusion step and anisotropic orientation step correspond to the claimed hot-deforming, because above recitation specifically teaches that the low melting point material is diffused into the crystal grain boundaries of the R2TM14B1-type 
Honkura does not expressively teach the claimed effect of thickening the grain boundaries to increase thickness by 0.5 to 5 nm and modify a composition of the surface region.  However, this claimed effect would have been expected to be present as will be explained below.
The instant specification teaches that the claimed effect of thicken the grain boundaries and modify a composition of the surface region is achieved by hot-pressing and hot-deformation [0019 spec.]; and hot-pressing is at temperatures from 600-950 °C [0024 spec.]. 
Honkura teaches a forming step corresponding to the claimed hot-pressing as state above.  Honkura teaches that the hot temperature means a temperature range above recrystallization temperature of R2TM14B1-type crystals. Honkura’s examples have hot temperatures ranging from 700 °C to 840 °C, depending on the specific composition of the R2TM14B1-type crystals [0075, 0082], overlapping the 600-950 °C in the instant specification.
Honkura teaches an anisotropic orientation step corresponding to the claimed hot-forming step as state above.  Honkura’s “hot extrusion, hot drawing, hot forging, hot rolling, etc.” [0046] overlap the hot-deformation temperature in the instant specification.
Since Honkura teaches substantially similar hot-pressing and hot deforming as stated above, the claimed effect of thicken the grain boundaries and modify a composition of the surface region is prima facie obvious absent concrete evidence to the contrary.

Regarding claim 3, Honkura teaches hot pressing the mixture at hot temperature; and “hot temperature means a temperature range above recrystallization temperature of R2TM14B1-type crystals” [0039].  Overlap between this broad teaching and claimed range of 600-950 °C is prima facie obvious. See MPEP 2144.05 (I).

Regarding claim 4, Honkura teaches anisotropic rare earth magnet powder obtained by “HDDR (hydrogenation-decomposition (or disproportionation)-desorption-recombination) or d-HDDR (dynamic-hydrogenation-decomposition (or disproportionation)-desorption-recombination)” [0047].

Regarding claim 5, Honkura teaches that “When the magnet raw material comprises an anisotropic rare earth magnet powder, it is suitable that the forming step or the preforming step is a magnetic field forming step carried out in an oriented magnetic field. This can provide an anisotropic rare earth magnet in which easy magnetization axes (c-axes) of the R2TM14B1-type crystals are oriented in a certain direction” [0040].  The examiner submits that the above recitation teaches the claimed “aligning the mischmetal-Fe-B particles”.

Regarding claim 7, Honkura teaches that the R2TM14B1-type crystals contain Co and small amounts of reforming elements such as Nb, Zr, Ti, V, Cr, Mn, Ni, and Mo [0022], overlapping the claimed Co, Cu, Al, Ga, Zn, Si, Nb, Zr or mixtures thereof.

Regarding claim 10, Honkura teaches an orientation step “subjecting the formed body to processing for aligning easy magnetization axes (c-axes) of the R2TM14B1-type crystals in a certain direction. In this case, the c-axes of the R2TM14B1-type crystals are oriented in the same direction as a processing stress application direction” [0045], corresponding to the claimed aligning.  Honkura further teaches that “The processing in the anisotropic orientation step is 2TM14B1-type crystals can be easily aligned.  Hot working includes hot extrusion, hot drawing, hot forging, hot rolling, etc.” [0046]. Thus, the orientation step is part of the claimed hot-deforming.

Regarding claim 11, Honkura teaches a method for producing an anisotropic rare earth magnet comprising a forming step of obtaining a formed body by press-forming a mixed raw material of a magnet raw material capable of generating R2TM14B1-type crystals of a tetragonal compound of a rare earth element (R), boron (B), and a transition element (TM), and a diffusion raw material to serve as a supply source of at least a rare earth element (R') and Cu; and a diffusing step of diffusing at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body. The diffusion raw material has a low melting point and high wettability [abstract].
Honkura teaches that “Specifically speaking, R or R' is at least one of yttrium (Y), lanthanoid, and actinoid and typical examples of R or R' include lanthanum (La), cerium (Ce), samarium (Sm), gadolinium (Gd), erbium (Er), thulium (Tm), and lutetium (Lu), in addition to Nd, Pr, Dy, Tb, Ho, and Y” [0025].  Thus, R overlaps the claimed mischmetal including Ce, La, or both, and one or more of Tb, Dy, Nd, Pr.
Honkura teaches that the TM is more preferably Fe [0022].  Thus, the R2TM14B1-type crystals overlaps the claimed MM2Fe14B.
Honkura teaches that the R2TM14B1-type crystals having an average crystal grain diameter of 0.01 to 1 µm [0056], overlapping the claimed 500 nm (0.5 µm).  Honkura teaches 
Honkura teaches the diffusion raw material of at least a rare earth element (R') and Cu has low melting point, and diffuses onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material [0041].  Honkura teaches that “The diffusion raw material can contain Co, Ni, Si, Mn, Cr, Mo, Ti, V, Ga, Zr, Ge, Fe and the like” [0042], overlapping the claimed at least one of Al, Ga, Zn, Fe, Co in LMP.  The examiner submits that the claimed melting point of below 750°C is determined by the element.  Since Honkura teaches the overlapping elements, the melting point of 750°C is expected to be present.
Honkura teaches that “The amount of the diffusion raw material is preferably 0.1 to 10%” [0036], overlapping the claimed 10% to 25% by weight.
Honkura does not expressively teach that a Pr, Nd, Dy, and/or Tb concentration in the LMP alloys is higher than that of the M-Fe-B particles.  However, applicant teaches that with this feature,  “Pr, Nd, Dy, and/or Tb can diffuse into the hard magnetic phase grains and increase the anisotropy field of the surface layer of the grains, therefore increasing coercivity when compared to pure grain boundary modification” [0026 spec.].  Since Honkura teaches diffusion of R’ into the R2TM14B1
Honkura teaches the process of making the magnet comprising a forming step, pressing the mixture at hot temperature into a dense formed body [0039]. “When the magnet raw material comprises an anisotropic rare earth magnet powder, it is suitable that the forming step or the preforming step is a magnetic field forming step carried out in an oriented magnetic field. This can provide an anisotropic rare earth magnet in which easy magnetization axes (c-axes) of the R2TM14B1-type crystals are oriented in a certain direction” [0040].  The examiner submits that the above recitation corresponds to the claimed “aligning and pressing the mixture into a compact”.   Honkura teaches a diffusion step after the forming step.  “The diffusing step is a step of diffusing the diffusion raw material comprising at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material. First of all, the diffusion raw material generally has a low melting point and good wettability with respect to the R2TM14B1-type crystals, although depending on its total composition. Next, although diffusion is classified into surface diffusion, grain boundary diffusion and volume diffusion, the diffusion mentioned herein is mainly surface diffusion or grain boundary diffusion. Therefore, it is preferable that the diffusing step is a step of heating the formed body to a temperature at which the diffusion raw material is melted and performs surface diffusion and grain boundary diffusion” [0041]. Thus, the grain boundaries exist after the forming step, meeting the claimed “defining grain boundaries between M2Fe14B grains”.
The examiner submits that the above recited forming step and diffusion step with anisotropic orientation to correspond to the claimed hot-pressing and hot-deforming, because above recitation specifically teaches that the low melting point material is diffused into the 2TM14B1-type crystals, meeting the claimed “diffuse the LMP alloy particles”.
Honkura does not expressively teach the claimed effect of thickening the grain boundaries and increase thickness by 0.5 to 5 nm.  However, this claimed effect would have been expected to be present as explained in claim 1 rejection.
Honkura does not expressively teach “the LMP alloy particles and Ce and/or La diffuses into the grain boundaries and Pr, Nd, Dy, and/or Tb diffuse into a surface layer of the magnetic phase via concentration gradients”.  However, this limitation is an effect, not a method step.  Applicant does not disclose how to reach this effect by “mischmetal includes a combination of Ce, La, or both, and one or more of Tb, Dy, Nd, Pr”.  Therefore, as long as the prior art teaches “mischmetal includes a combination of Ce, La, or both, and one or more of Tb, Dy, Nd, Pr”, this limitation is met.  Furthermore, since the feature of “Pr, Nd, Dy, and/or Tb concentration in the LMP alloys is higher than that of the M-Fe-B particles” is expected in Honkura as stated above, the recited “via concentration gradients” is expected to be present.

Regarding claim 12, Honkura teaches hot pressing the mixture at hot temperature; and “hot temperature means a temperature range above recrystallization temperature of R2TM14B1-type crystals” [0039].  Overlap between this broad teaching and claimed range of 600-950 °C is prima facie obvious. See MPEP 2144.05 (I). 

Regarding claim 13, Honkura teaches that the R2TM14B1-type crystals contain Co and small amounts of reforming elements such as Nb, Zr, Ti, V, Cr, Mn, Ni, and Mo [0022], overlapping the claimed Co, Cu, Al, Ga, Zn, Si, Nb, Zr or mixtures thereof.

Regarding claim 14, Honkura teaches the process comprising a diffusion step, “a step of diffusing the diffusion raw material comprising at least R' and Cu onto surfaces or into crystal grain boundaries of the R2TM14B1-type crystals by heating the formed body comprising the mixed raw material” [0041].
Honkura does not expressively teach the claimed effect of modifying a composition of the surface region.  However, this claimed effect would have been expected to be present as explained in claim 1 rejection.

Regarding claim 21, Honkura does not expressively teach the mischmetal having 50-82 wt% of Ce, La, or both.  However, Honkura teaches that the object of the present invention is to provide a production method “without essentially using a scarce element such as Dy” [0014], suggesting using easily available and relatively inexpensive raw material.  Sato teaches a low-cost R-Fe-B-based magnets comprising 32-50 wt.% mischmetal, 0.7-2.5 wt.% B, and balance Fe.  The mischmetal comprises about 50% of Ce ~50, about 30 wt% of La, 15% of Nd 15, and about 5% of Pr.  The powder was mixed with Fe and ferroboron and sintered into ingot.  As a result, a sintered rare earth magnet having extremely good magnetic properties can be manufactured at low cost.  The examiner submits that Sato’s amount of Ce and La is about 80 wt.%, falling within the claimed 50-82 wt.%.  Therefore, it would have been obvious to one of ordinary skill to .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Honkura et al (US 20120299675 A1) in view of Sato (JPS6316603), an English machine translation is reference here, as applied to claim 1 above, and further in view of Ogawa et al (US 20010041146 A1).
Honkura in view of Sato teaches the method for producing an anisotropic rare earth magnet as stated in claim 1.
Regarding claims 2, Honkura in view of Sato does not teach aligning the mixture and mischmetal-Fe-B particles in a magnetic field having an alignment direction and hot-pressing is conducted in a direction perpendicular to the alignment direction.
However, Ogawa teaches a method of making magnet using an apparatus including a die, a first punch, and a second punch for compacting magnet powder [abstract].  Ogawa teaches that “it is known that better magnet properties are obtained when the magnetic field for alignment is applied in the direction perpendicular to the pressing direction” [0112].  Thus, it would have been obvious for one of ordinary skilled in the art to modify Honkura in view of Sato by aligning the powder mixture perpendicular to hot-pressing direction as taught by Ogawa for the purpose of obtaining better magnet properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734